SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

327
CAF 13-01091
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF MARTHA S. AND MARY S.
---------------------------------------------
GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

LINDA M.S., RESPONDENT-APPELLANT.


KELIANN M. ARGY, ORCHARD PARK, FOR RESPONDENT-APPELLANT.

PAULA A. CAMPBELL, BATAVIA, FOR PETITIONER-RESPONDENT.

PAUL B. WATKINS, ATTORNEY FOR THE CHILDREN, FAIRPORT.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered May 20, 2013 in a proceeding pursuant to Family
Court Act article 10. The order, inter alia, found that respondent
had neglected the subject children and placed the children in the
custody of petitioner.

     It is hereby ORDERED that the appeal insofar as it concerns the
finding of neglect is unanimously dismissed and the order is otherwise
affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 10, respondent mother appeals from an order that, inter alia,
found that the mother had neglected the subject children and placed
the children in the custody of petitioner. The mother’s challenge to
the underlying neglect finding “is not reviewable on appeal because it
was premised on [the mother’s] admission of neglect and thereby made
in an order entered on consent of the parties” (Matter of Carmella J.,
254 AD2d 70, 70; see Matter of Violette K. [Sheila E.K.], 96 AD3d
1499, 1499; Matter of June MM., 62 AD3d 1216, 1217, lv denied 13 NY3d
704). Because the mother never moved to vacate the neglect finding or
to withdraw her consent to the order, her contention that her consent
was not knowing, voluntary and intelligent is also not properly before
us (see Family Ct Act § 1051 [f]; Violette K., 96 AD3d at 1499; June
MM., 62 AD3d at 1217; cf. Matter of Gabriella R., 68 AD3d 1487, 1487).
The mother’s challenge to Family Court’s removal of the children from
her home pending a final order of disposition “has been rendered moot
by the court’s subsequent . . . dispositional order” (Matter of Joseph
E.K. [Lithia K.], 118 AD3d 1324, 1324; see Matter of Anthony C. [Juan
C.], 99 AD3d 798, 799; Matter of Mary YY. [Albert YY.], 98 AD3d 1198,
1198).
                                 -2-                          327
                                                        CAF 13-01091

     To the extent that the mother challenges the dispositional order,
it is well established that “[t]he fashioning of an appropriate
dispositional order is ordinarily a matter of discretion for . . .
Family Court and such an order will be reversed [only] where it lacks
[a] ‘sound and substantial basis in the [record]’ ” (Matter of Kevin
C., 288 AD2d 311, 312; see Matter of Stefani C., 61 AD3d 681, 681).
Here, we conclude that “ ‘[t]he dispositional order . . . reflect[s] a
resolution consistent with the best interests of the children after
consideration of all relevant facts and circumstances, and [is]
supported by a sound and substantial basis in the record’ ” (Matter of
Elijah Q., 36 AD3d 974, 976, lv denied 8 NY3d 809; see Matter of
Gloria DD. [Brenda DD.], 99 AD3d 1044, 1045-1046; Matter of Alexis AA.
[John AA.], 97 AD3d 927, 929-930).


                                               Frances E. Cafarell




Entered:   March 27, 2015
                                               Clerk of the Court